Citation Nr: 0907632	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  02-10 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for multiple joint pain, to 
include based on an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1990 to May 1993, 
including service in the Persian Gulf War Theater.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The appeal was previously before the Board in February 2005 
and December 2006.  In February 2005 the Board adjudicated 
issues no longer in appellate status and remanded two issues 
for additional development, including the Veteran's claim for 
joint pain.  In this remand the Board requested that the 
Veteran be provided with a VA orthopedic examination.  In 
December 2006 the Board adjudicated one issue no longer in 
appellate status and remanded this issue for additional 
development, to include a VA examination where the examiner 
addressed any objective indications of a qualifying chronic 
disability, or if the examiner found that the Veteran's 
subjective complaints were not supported by objective 
indicators, to state such.  The case has been returned to the 
Board for further appellate consideration.

The Veteran's claim for multiple joint pain initially 
included his left knee.  While the case was on remand (from 
the February 2005 Board decision), an August 2005 rating 
decision granted direct service connection for gonarthrosis, 
dynamic instability, left knee.  Thus, the Veteran's 
continued claim for entitlement to service connection for 
multiple joint pain to include as due to an undiagnosed 
illness no longer includes his left knee.


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  The Veteran does not have objective manifestations of a 
disability manifested by joint pain that is associated with 
his military service.



CONCLUSION OF LAW

A disability manifested by joint pain was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: (1) Veteran 
status, (2) existence of a disability, (3) a connection 
between the Veteran's service and the disability, (4) degree 
of disability, (5) and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders at 881.

The RO provided notice to the Veteran in a June 2001 letter, 
issued prior to the decision on appeal, regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran, and the types of 
evidence that will be obtained by VA.  Letters from April 
2006 and January 2007 provided the Veteran with notice of the 
information and evidence needed to establish a disability 
rating and an effective date for his claimed disability. This 
claim was last readjudicated in August 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, VA treatment records, and VA examination 
reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran has 
been an active participant in the claims process, providing 
evidence and letters in support of his claim.  Thus, he has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the Veteran.  See Sanders at 881.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess at 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned. 38 C.F.R. § 
3.303(b). Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service. 38 
C.F.R. § 3.303(d).

A.  Compensation for certain disabilities due to undiagnosed 
illnesses

Under 38 C.F.R. § 3.317, a Persian Gulf Veteran who exhibits 
objective indications of a qualifying chronic disability may 
be service-connected, provided that such disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011, and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  A "qualifying chronic disability" 
has been defined to mean a chronic disability resulting from 
any of the following (or any combination of the following): 
(1) an undiagnosed illness; (2) medically unexplained chronic 
multisymptom illnesses that are defined by a cluster of signs 
or symptoms (specifically chronic fatigue syndrome, 
fibromyalgia, irritable bowel syndrome, or any other illness 
the Secretary determines meets the criteria of a medically 
unexplained chronic multisymptom illnesses); or (3) any 
diagnosed illness that the Secretary determines warrants a 
presumption of service connection.  38 C.F.R. § 
3.317(a)(2)(i)(2008).

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  38 C.F.R. § 
3.317(a)(2)(ii) (2008).  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  Id.  "Objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3)(2008).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  38 C.F.R. § 3.317(a)(4)(2008).  
The 6- month period of chronicity is measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  Id.

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the Veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of the Veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c) (2008).

The evidence establishes that the Veteran served in the 
Persian Gulf during the requisite time period.  He argues 
that he has a disability manifested by joint pain, to include 
as being due to undiagnosed illness.

B.  Joint pain

Background

The Veteran filed a claim in June 2000 which indicated that 
he has multiple joint pain due to his service in the Gulf 
War; including pain from his : right knee, bilateral hips, 
bilateral elbows, bilateral wrists, low back and muscle 
condition, neck, bilateral hands, bilateral fingers, and jaw.  

Service treatment records show that the veteran had mild 
asymptomatic pes planus, a history of occasional leg cramps 
after exercise, and a left knee injury while in service.  
Other than the Veteran's left knee, the service treatment 
records do not contain any evidence of any treatment or 
injury of any major or minor joint.

An ambulatory care note from June 1997 noted that the Veteran 
complained of joint pain; pain on movement of the left wrist 
and right ankle.  An examination showed no deformities, no 
joint swelling, and no increase in warmth or redness.  His 
motor strength and tone were normal throughout, as were his 
deep tendon reflexes (+2 and symmetrical), and his plantar 
responses were flexor.  The Veteran's x-rays of his right 
ankle and left wrist came back negative.  The Veteran was 
also given a FANA and Rheumatoid test, both of which came 
back negative.  VA treatment records from August 1997 note 
that the veteran had slight crepitus in his right shoulder 
and left knee, and that otherwise his hands, wrists, knees, 
hips, elbows, ankles, etc. were all within normal limits.  

Treatment records from Dr. W. from June 1999 noted that the 
Veteran sustained injuries to his head, neck, back and left 
knee in an automobile accident in April 1999.  He was 
diagnosed with musculature contusion and strain of cervical, 
thoracic and lubosacral spine; a contusion of the forehead, 
and a contusion of the left knee.  The physician noted that 
the Veteran's symptoms and diagnoses listed were directly 
related to his April 1999 accident.  The physician also noted 
a history given by the Veteran of having previously injured 
his back and left knee in 1992.  The Veteran was also seen 
for low back complaints and other multiple joint complaints 
due to a fall at work in October 2000.

In August 2000 the Veteran was afforded a VA joint 
examination.  At this examination the Veteran gave a history 
of quitting the service due to pain he first began having in 
his knee, and then spread to most of the joints in his body.  
The Veteran explained that he was stiff in his lower back, 
ankles, knees, and hips and that it gradually worsened as the 
day went on, but improved with activity.  The examiner noted 
that the Veteran had a good range of motion of every one of 
his joints, including his knees, ankles, hips, shoulders, 
elbows, hands, and his lumbar spine.  The veteran had no 
gross motor or sensory deficits in any of his extremities.  
He had no instability in any extremity of any joint, and he 
had no effusions on any joint space.  The examiner noted that 
the Veteran had pain at the termination of motion in all of 
his joints.  The examiner then stated that he felt the 
Veteran had a problem, though the examiner was unspecific.  
The examiner took x-rays of the more prominent joints and 
ordered lab work to see if the Veteran had rheumatoid 
arthritis or ankylosing spoldylitis.  The RO requested that 
the examiner further explain the problem he noted the Veteran 
may have, and a September 2000 addendum stated that the 
examiner believed that the Veteran had some disability, even 
though his radiographs were relatively benign and did not 
show any arthritic processes.  The examiner felt that it was 
possible the Veteran might have seronegative arthritis that 
was early in the process.  The examiner suggested that the 
Veteran be evaluated sooner than later, as he believed the 
Veteran might have a synovial problem which would be assisted 
by some lab work.

In December 2000 the Veteran was afforded a VA examination to 
determine if he suffered from ankylosis spondylitis or 
rheumatoid arthritis.  The Veteran complained of pain in 
various joints in a progressive fashion starting in 1990.  He 
described pain in his feet, ankles, and hands; especially 
with exercise at first, and then later spontaneously.  The 
Veteran explained that he hurt his back at work in October 
2000, and that since that time he had been unable to work.  
VA treatment records show that the veteran also reinjured his 
back and injured his hip in October 2000 after a fall.  The 
Veteran's major complaints to the physician were of joint 
pain and morning stiffness.  The examiner noted that the 
Veteran did not report any hot or red joints, but stated he 
had mild swelling at times.  The physical examination 
revealed that the Veteran did not have swelling or deformity 
in any of his joints, he did have full range of motion of all 
of the joints, and he had no pain to pressure on his joints.  
The examiner noted that the joint examination was normal.  
The examiner stated that he could not find evidence of either 
rheumatoid arthritis or ankylosing spondylitis.  The examiner 
then stated that these findings could be supported by 
negative lab work; however this VA examination was silent on 
the findings of any lab work ordered or obtained.

VA treatment notes from June 2002 show that the Veteran 
reported for outpatient care due to pain in his legs.  The 
Veteran described the pain as "someone driving a nail into 
it."  He also described that he had been having the leg pain 
for three or four years initially, and later that he has had 
the leg pain for ten years.  In September 2002 he reported to 
outpatient care complaining of pain all over that was 
preventing him from working.  He described pain over his back 
of a long duration and intensity, though the physician noted 
that the intensity of the pain was hard to assess.  An x-ray 
of the Veteran's spine from that visit noted that the disk 
spaces were well preserved and that there were no additional 
findings.

The Veteran was seen at the Rheumatology clinic in April 
2004.  The clinic noted the problems with the Veteran's left 
knee and his back.  X-rays of both of the Veteran's knees 
showed no abnormality of the right knee.  

Neurological testing in December 2005 found that there was 
insufficient evidence of a neurologic problem with the 
Veteran's back and legs.  VA treatment records from a 
neurology consult in January 2006 noted that the Veteran 
reported a 3-year history of back pain located paraspinal on 
the left and the left hip.  He described the pain as a 
pinching pain.  The veteran was diagnosed with chronic low 
back pain and "other pain disorder related to psychological 
factors" during this neurology consult.

In February 2007 the Veteran was again afforded a VA 
examination by a nurse practitioner.  The claims file was 
reviewed.  The Veteran stated that he was having increased 
pain in his knees due to his employment.  He denied constant 
pain or locking, but stated he had instability in both knees.  
His range of motion is flexion to 136 degrees, and the 
Veteran reported using bilateral soft braces.  The Veteran 
did not report for x-rays and the examiner used x-rays of the 
right knee from March 2003.  The examiner noted a 2.4 cm 
diameter bony density adjacent to the left anterior tibial 
tubercle consistent with degenerative changes.  The examiner 
then diagnosed the Veteran with bilateral degenerative joint 
disease of the knees.  

A follow-up VA examination from March 2007 noted that the 
examiner reviewed the Veteran's claims folder and the 
examination from February 2007.  The examiner specifically 
noted the Veteran's left knee injury, his Persian Gulf 
examination from June 1997, and his rheumatology consult from 
August 1997 where he was diagnosed with mild degenerative 
join disease of the left knee and arthralgias of the other 
joints.  At the examination the Veteran was complaining of 
right shoulder, right elbow, right wrist, bilateral hip, and 
right knee pain.  The Veteran explained that his right 
shoulder hurt in 2000 for six months, and that recent to the 
examination it had started to bother him again.  He denied 
any past shoulder injuries.  He reported having difficulty 
sleeping and doing daily tasks because of the pain of using 
the right shoulder to lift overhead.  The Veteran described 
the shoulder pain as constant without flare-ups.  The 
physician notes that the Veteran's right elbow pain and right 
wrist pain seem to be extensions of his right shoulder pain, 
as the elbow and wrist pain follow the same pattern of being 
painful for six months in 2000 and again causing pain only 
recent to the examination.  The Veteran explained that his 
hips have bothered him for the past four or five years, and 
that he could feel a snapping sensation that caused him to 
worry about instability.  The physician noted that the 
Veteran has medial and lateral joint line pain in his right 
knee.  

Physical examination of the Veteran's right shoulder revealed 
that he had abduction and flexion to 180 degrees with 
evidence of impingement with the right shoulder flexed 90 
degrees and internally rotated.  Both of the Veteran's elbows 
had a range of motion to 135 degrees, without pain even after 
repetition.  There was no tenderness with palpitation either 
laterally or medially, but the examiner noted that the 
Veteran was tender over the right biceps tendon and the 
antecubital space.  Both wrists extended 65 degrees and 
flexed 75 degrees, and the Veteran was slightly tender over 
the dorsal right mid wrist.  The Veteran's hips both extended 
20 degrees, abducted 45 degrees, adducted 25 degrees, had an 
internal rotation to 20 degrees, and had an external rotation 
to 30 degrees.  His right hip flexed 95 degrees and his left 
hip flexed 100 degrees.  The examiner may have felt some 
slight snapping on the right, but it was not very marked, 
when ranging the hip in internal and external rotation.  The 
Veteran's right knee ranged from 0 to 135 degrees without 
pain and with no changes from repetitive use.  The knee was 
stable to varus and valgus stressing, and there was no joint 
line tenderness, no crepitus on ranging, and the patella was 
stable when his knee was extended.

The Veteran's prior x-rays were also reviewed at this 
examination.  The Veteran's lumbar spine, both hips, and 
right wrist were all found to be normal.  The Veteran's x-ray 
of his shoulders from August 2000 raised the question of an 
old right acromioclavicular separation, but was otherwise 
normal.  The examiner also noted that the Veteran's 
Rheumatoid factor was negative on three occasions from June 
1997 to December 2000, and his FANA test was negative on 
three occasions between June 1997 and August 2002 but was 
positive once with a speckled pattern in December 2000.

The March 2007 examiner diagnosed the Veteran with right 
shoulder strain, and right elbow biceps tendinitis.  He also 
found that there was no objective evidence of a right wrist 
condition, no clear evidence of a condition affecting either 
hip, and no objective evidence of a right knee condition.  
The examiner remarked that there are diagnosed conditions of 
the right shoulder and right elbow.  He also noted that the 
Veteran's subjective complaints of the right wrist, both 
hips, and right knee were not supported by any objective 
indicators.  Also, though the Veteran's hip symptoms raise 
the question of snapping tendon, the examiner noted that the 
findings were minimal.  The examiner ended the examination 
report by noting that it is less likely than not that any of 
the Veteran's subjective complaints represent an undiagnosed 
illness resulting from service in the Persian Gulf War.  The 
examiner's rationale is that the Veteran's complaints were 
either due to diagnosed conditions or there is no objective 
evidence of a condition.  The examiner also noted that the 
Veteran has been thoroughly evaluated over the last number of 
years.

Analysis

Initially, the Board recognizes that both the nurse 
practitioner from the February 2007 VA examination and the 
physician from the March 2007 examination may have been 
confused about which x-rays they were reading as the nurse 
practitioner cites x-rays from March 2003 (not contained in 
the claims folder) and the physician notes x-rays from 
February 2007 (not contained in the claims folder and the 
nurse practitioner indicated that the Veteran did not report 
to x-rays as instructed.)  The results that both examiners 
report is the exact language from November 2003 x-rays of the 
Veteran's knees.  Based on these November 2003 x-rays the 
nurse practitioner diagnosed the Veteran with degenerative 
joint disease of both knees.  However, it appears that the 
nurse practitioner may have read the results incorrectly.  
The November 2003 x-rays showed "frontal and lateral views 
of both knees show a 2.4 cm in diameter bony density closely 
adjacent to the left anterior tibial tubercle.  This is 
unchanged from the study of August 5, 2000.  No other 
abnormalities are at either knee." (Italics added).  The 
August 2000 x-rays showed "a bony density in the soft 
tissues closely adjacent to the anterior tibial tubercle of 
the left knee." (Italics added).  The nurse practitioner 
indicated in his examination that the March 2003 x-rays 
"showed a 2.4 cm diameter bony density adjacent to the left 
anterior tibial tubercle consistent with degenerative 
changes" of the right knee. (Italics added).  Given the 
exact language is used by the November 2003 x-ray technician 
and the nurse practitioner, it is likely that the nurse 
practitioner was reading the November 2003 results and 
attributing them to the wrong knee.  The Board would also 
like to note that the physician who examined the Veteran in 
March 2007 reviewed the same files and x-rays, as well as 
performing a physical examination of the Veteran, and 
concluded that he did not have a right knee condition.  
Therefore, the Board finds that there is greater probative 
value to the March 2007 examiner's finding that the Veteran 
does not have a right knee condition, than there is to the 
February 2007 diagnosis of degenerative joint disease of the 
right knee.

It is significant to observe that all of the examinations 
revealed that the Veteran did not have swelling, effusion or 
significant limitation of motion of the wrists, elbows, 
shoulders, hips and right knee.  The Veteran's treatment 
records also contain evidence of post-service traumatic 
injury to his back and left knee.

Finally, in the March 2007 opinion, rendered following review 
of the claims folder, the VA physician concluded that the 
veteran had a right shoulder strain, and right elbow biceps 
tendinitis; but did not exhibit any objective indicators of a 
chronic joint disability, and that his subjective complaints 
do not indicate an undiagnosed illness associated with his 
service in the Persian Gulf. No medical opinion or other 
competent medical evidence to the contrary has been 
presented. 


The Veteran has relayed various complaints and symptoms as 
well as his belief that these are related to his military 
service in the Persian Gulf.  The veteran is competent to 
testify about observable symptoms, such as pain and swelling, 
and his statements have been taken into account.  See 
38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 
(2007).  However, as a lay person without the appropriate 
medical training and expertise, he simply is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or the origins of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), (citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992)); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Moreover, a medical 
professional has stated that it is less likely than not that 
the Veteran has a disability manifested by multiple joint 
pain related to his period of military service. 

In reaching its conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
in light of the above, the Board finds that the preponderance 
of the evidence fails to establish objective indicators of a 
chronic disability involving the joints.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a disability manifested 
by joint pain, and that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Service connection for a disability manifested by joint pain, 
to include as due to undiagnosed illness, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


